Citation Nr: 0203196	
Decision Date: 04/08/02    Archive Date: 04/18/02	

DOCKET NO.  97-32 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the low back

2.  Entitlement to service connection for degenerative joint 
disease of the hips.

3.  Entitlement to an increased rating for status post 
residuals of a right knee injury, currently evaluated as 10 
percent disabling.  

4.  Entitlement to an increased rating for residuals of a 
right hand crush injury, currently evaluated as 30 percent 
disabling.

5.  Entitlement to an increased rating for residuals of a 
right ankle injury, currently evaluated as 20 percent 
disabling.

6.  Entitlement to a temporary total disability evaluation 
for convalescence for the period from August 10, 1999, to 
October 7, 1999

7.  Entitlement to a total rating for compensation purposes 
based on individual unemployability by reason of the 
veteran's service connected disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Cieplak, Counsel


INTRODUCTION

The appellant served on active duty from April 1982 to 
January 1992.

This case comes before the Board on appeal from a March 1997 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, which denied the 
benefits sought.  The case was previously before the Board in 
September 1999 and again in July 2001 at which time it was 
remanded to afford the veteran personal hearings.  The 
requested development having been completed, the case is once 
again before the Board for appellate consideration of the 
issues on appeal.  

After a thorough review of the claims file, the Board has 
determined that it necessary to undertake additional 
development on the issues concerning entitlement to service 
connection for degenerative joint disease of the low back, 
degenerative joint disease of the hips, entitlement to an 
increased rating for status post residuals of a right knee 
injury, entitlement to a separate rating for arthritis as a 
residual of a right hand crush injury and entitlement to a 
total disability evaluation based on individual 
unemployability pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After providing the notice 
and reviewing any response thereto, the Board will prepare a 
separate decision addressing these issues. 

In March 2001, the RO denied a claim for temporary total 
disability evaluation for convalescence for the period from 
August 10, 1999, to October 7, 1999.  In August 2001, a 
notice of disagreement was received; however, a statement of 
the case has not been promulgated as to that claim.  
Accordingly, the matter will be addressed in the Remand 
portion of the case.  Manlincon v. West, 12 Vet App 238 
(1999). 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed by the RO.  

2.  The residuals of a right hand crush injury are reflected 
primarily by subjective complaints of pain and manifested 
primarily by clinical observations approximating severe 
incomplete paralysis of the median nerve.

3.  The right ankle disability is reflected by subjective 
complaints of pain and manifested primarily by clinical 
observations of dorsiflexion on the right to 15 degrees and 
plantar flexion on the right to 29 degrees with approximately 
15 percent additional functional impairment during periods of 
flare-up.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 50 percent rating for 
incomplete paralysis of the median nerve of the right hand 
have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A,5107(a) (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-
4.14, 4.40-4.46, 4.59, 4.124a, Diagnostic Code 8515 (2001); 
see also new regulations at 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).   

2.  The schedular criteria for rating greater than 20 percent 
for residuals of a right ankle injury have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A,5107(a) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5271 (2001); see also new regulations at 66 
Fed. Reg. 45630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001).  This newly enacted legislation provides among other 
things for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159), promulgated pursuant to the enabling 
statute.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder the Board finds that there 
has been substantial compliance with the assistance provision 
of the new legislation.  The record includes VA treatment 
records dating from the veteran's separation to the present 
as well as numerous medical opinions addressing the issues 
raised on appeal.  The record also included records 
associated with a Social Security benefits award.  
Significantly, no additional pertinent evidence has been 
identified by the veteran as relevant to the issues addressed 
on merits.  The Board therefore finds that the record as it 
stands is adequate to allow for equitable review of the 
issues being adjudicated in this decision.

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A.  The discussions in the rating 
decisions, statements of the case and supplemental statements 
of the case have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Additionally, the veteran was afforded a hearing 
before a representative of the RO; he was also afforded a 
hearing before the undersigned sitting as a Member of the 
Board.  The Board, therefore, finds that the notice 
requirements of the new law have been met.  

Under the circumstances in this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case, such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review of the issues adjudicated herein.  

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The present level of disability is of primary 
concern where service connection has been established and an 
increase in the disability rating is at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1996).

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Service connection was established for disabilities of the 
right hand and ankle pursuant to a rating in August 1992.  
The present appeal ensues from an August 1996 claim for 
increased ratings.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claims.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disabilities at issue and, further, that, for the 
purpose of determining the appropriate disability 
evaluations, the disabilities for the pertinent period are 
fairly summarized by the medical opinions outlined below.  

Residuals of Injury to the Right Hand

The veteran's right hand disability has been designated by 
the RO with a hyphenated Diagnostic Code 5010-5215, which 
represents a disability predominantly evaluated as a 
neurological condition.  As noted above, additional 
development is being undertaken vis-à-vis that aspect of the 
disability pertaining to arthritis and will be addressed in a 
subsequent Board decision. 

Under the criteria for Diagnostic Code 8515, a 30 percent 
evaluation is assigned for moderate incomplete paralysis of 
the median nerve group of the major hand; a 50 percent 
evaluation is assigned for severe incomplete paralysis of the 
median nerve group of the major hand.  38 C.F.R. 4.124a; 
Diagnostic Code 8515.  A 70 percent evaluation is assigned 
for complete paralysis of the median nerve; the hand inclined 
to the ulnar side, the index and middle fingers more extended 
than normally, considerable atrophy of the muscles of the 
thenar eminence, the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective, absence of flexion 
of index finger and feeble flexion of middle finger, cannot 
make a fist, index and middle fingers remain extended; cannot 
flex distal phalanx of thumb, defective opposition and 
abduction of the thumb at right angles to palm; flexion of 
wrist weakened; pain with trophic disturbances.  Id.

Under the criteria for Diagnostic Code 8516, a 40 percent 
evaluation is assigned for incomplete severe paralysis of the 
ulnar nerve of the major hand, and a 30 percent evaluation is 
assigned where the disability is moderate.  38 C.F.R. 4.124a; 
Diagnostic Code 8516.  A 60 percent evaluation is assigned 
for complete paralysis of the ulnar nerve group; the "griffin 
claw" deformity, due to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal interspace and thenar 
and hypothenar eminences; loss of extension of ring and 
little fingers, can not spread fingers (or reverse), cannot 
adduct the thumb; flexion of wrist weakened.  Id.

The note preceding the Diagnostic Codes referable to diseases 
of the peripheral nerves indicates that "the term 'incomplete 
paralysis' with this and other peripheral nerve injuries, 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree."

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. 4.120.

Private treatment records from August 1998 reflect a history 
of an injury to the veteran's right wrist in the military in 
1986 when a bridge panel fell against the veteran's right 
wrist.  He had a crush injury of his wrist.  Three months 
later he had an exploration of the median nerve on his right 
wrist.  He got initially better but continued to have 
dysesthesia that got worse over the following years.  He 
subsequently had carpal tunnel release surgery.  He reported 
that his symptoms have not improved following surgery.  He 
presented with pain located over the back of the hand.  He 
also had pain on the volar aspect of his hand.  On palpation 
the following areas were noted to be painful:  1.  The 
lateral epicondyle; 2. the distal antecubital fossa over the 
pronator teres; 3. the scaphoid tubercle.  The Tinel's sign 
and Phalen's tests were negative.  The range of motion of the 
right wrist was limited.  It was decreased compared to the 
other side slightly.  The provocative maneuvers carried over 
the forearm revealed that he was tender over the hand and 
cubital fossa.  Flexion of the wrist with resistant pronation 
and supination was difficult to evaluate since the muscle 
recruitment was submaximal.  The middle finger test, however, 
the provocative maneuvers and the flexion test were negative.  
Impression was lateral epicondylitis.  2.  Possible pronator 
syndrome.  3.  Chronic ankylosis of wrist secondary to old 
crush injury.  The veteran was put on super 7 exercises for 
his elbow and an MRI of the scan of the wrist was requested. 

Electrodiagnostic studies were performed in August 1998.  No 
acute denervation potentials were noted.  
Electrophysiological studies revealed findings suggestive of 
right median neuropathy distal to the right elbow with exact 
focal lesion site unknown.  Differential diagnosis could 
include right carpal tunnel syndrome with coexistent right 
pronator teres syndrome versus a pure pronator teres 
syndrome.  Chronic denervation potentials were noted in the 
right pronator teres muscle.  Overall impression would 
probably be more suggestive of pronator syndrome.  However, 
clinical correlation with other studies was recommended.  

On October 14, 1998, Dr. R.D.U., corresponded with Dr. S.  He 
opined that it appeared that the veteran had pronator teres 
syndrome at that time that was co-existent with carpal tunnel 
syndrome.  At that juncture the physician noted that carpal 
tunnel syndrome had improved; however, it has unmasked the 
other syndrome.

On December 1, 1998, the veteran was afforded a VA 
examination for the hand. The veteran was noted to have a 
restrictive splint on the right hand and wrist and when he 
removed it there was a scar which had a double curve over the 
volar aspect of the right wrist, 6 centimeters in length.  
This was to release the median nerve.  Functional defects 
were reported as follows:  The thumb touched the tip of each 
of the fingers on the right hand and the fingertips lacked 
2 centimeters on the little and ring fingers, touching the 
median transfer first fold, and 3 centimeters on the middle 
and index fingers.  The examiner reported that the veteran's 
ability to grasp objects was poor.  He could write fairly 
legibly with the right hand, but he had trouble with 
grasping, pushing, pulling, twisting, probing, writing, 
touching and expression with all the fingers on his right 
hand.  His grip with his hand was poor also.  Diagnosis was 
pronator teres and carpal tunnel syndrome of the right hand 
following fracture of the wrist.  The examiner additionally 
commented that it should be noted that his Tinel's sign and 
Phalen's tests were negative.  

In December 1998, the veteran underwent a neurolysis and 
exploration of the median nerve from proximal to the elbow to 
distal to the sublimis muscle.  The procedure was performed 
by the veteran's private physician, Dr. R. A. S. .  

In August 1999, the veteran was seen by the physician who 
performed the surgical procedure and who commented that he 
believed the continued numbness in the veteran's hand was due 
to the old injury of the median nerve.  The median nerve had 
essentially been freed from the elbow to the wrist without 
evidence of further compression.  The shoulder pain evidenced 
by the veteran was attributed to rotator cuff tendinitis.  

The veteran was afforded a VA general medical examination in 
December 2000.  The examiner reviewed the history of the 
veteran's right hand disability.  The examiner noted that as 
the veterans' symptoms persisted he had a third surgery 
performed in 1998.  The surgery was performed at the level of 
the proximal forearm and distal arm and the examiner 
documented that, according to the veteran, the surgery was to 
remove the nerve in the area.  The veteran had physical 
therapy for about two months.  Since then he reported 
continuing to have great difficulties with the use of the 
right distal upper extremity.  He reported severe numbness 
and marked weakness of this forearm and hand.  At the time of 
the examination, he reported being unable to use his hands 
for even activities of daily living.  On physical 
examination, the veteran was noted to wear braces in his 
right upper extremity mainly on the right hand, right wrist 
area.  He was not in acute distress although he showed signs 
of pain in his face when removing his clothing.  The right 
upper extremity, on inspection, presented an old scar 
extending from the distal arm to the proximal forearm which 
was S-shaped and approximately 8 inches long.  The scar 
appeared with no signs of inflammation and was nontender to 
palpation.  There was also, a scar present in the wrist area, 
near the wrist over the anterior aspect and was 2 1/2 inches 
in length.  The scar appeared old and there was no sign of 
inflammation.  The veteran stated that all of this area is 
numb to feeling.  On pinprick examination there was numbness 
present in the right forearm and hand.  The examiner deferred 
to a neurological examination of another date.  Impression in 
pertinent part was status post injury of the right upper 
extremity.  

Approximately one week thereafter the veteran was afforded a 
VA neurological examination.  The examiner noted the history 
culminating in surgery in December 1998.  On physical 
examination the veteran was reported in no acute distress.  
The surgical incisions were reported.  Neurologically the 
cranial nerves were intact.  Motor examination showed 
evidence of muscle loss in the right upper extremity from the 
midforearm to the hand intrinsics.  Formal strength testing 
showed he was 5 x 5 at the deltoids, the biceps and triceps.  
The wrist extensors on the right were graded at a 3 x 5.  The 
flexors were 4 x 5 with the hand intrinsics are 3 x 5.  He 
was unable to oppose the thumb and fifth digit on the right.  
The left was all 5 x 5.  Sensory examination reports 
decreased sensation over the areas approximately 5 
centimeters above the wrist to include the entire hand.  
Reflexes remained symmetric at the biceps created at a 2-
plus.  The brachioradialis was one-plus bilaterally.  
Diagnosis was mononeuropathies involving the right median and 
right ulnar nerve.  The etiology was unclear.  Historically, 
it appeared associated with the trauma to the right upper 
extremity.  Electrodiagnostic studies were unclear as they 
reported normality on the right ulnar nerve prior to an 
extensive right ulnar nerve surgery.  Evidence of further 
electrodiagnostic tests from 1998 on were not seen.  Evidence 
of atrophy was noted as well as sensory abnormalities in the 
right upper extremity supporting dysfunction of the right 
media and also ulnar nerve.  The amount of the disability was 
characterized as "moderate" given that the veteran was 
right-hand dominant.  

The veteran additionally submitted a statement from Dr. 
R.D.U. dated in November 2001, which, in pertinent part, 
characterizes the disability of the right hand as productive 
of significant impairment because of inability to flex or 
grasp with his fingers and because he is unable to pinch or 
do fine motor movements.  The doctor additionally commented 
that the disability has impacted upon his ability for 
livelihood as well as daily personal tasks. 

Although the recorded history of a disability is reviewed in 
order to make a more accurate evaluation, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Inasmuch as the present level of disability is of primary 
concern where service connection has been established and an 
increase in the disability rating is at issue, the Board 
concludes that the most convincing and probative evidence 
regarding the level of the disability is that reflected in 
the December 2000/January 2001 VA examinations and that 
November letter from Dr. R.D.U..  The former evidence 
represents a condition described as a moderate disability.  
Moreover, the clinical findings correspond with that 
characterization.  Sensory abnormalities consistent with 
evaluation pursuant to Diagnostic Codes 8515 were reported.  
Although evidence of muscle atrophy was present, the veteran 
was able to perform strength testing and had retention of 60 
percent or greater in strength.  Notwithstanding, the letter 
from Dr. R.D.U. suggests the disability approaches a more 
severe level of disablement than is suggested by the VA 
examination report earlier in the year.  The Board observes 
that a 50 percent evaluation is assigned for severe 
incomplete paralysis of the median nerve group of the major 
hand.

The benefit of the doubt rule is a unique standard that is 
applicable to claims before the VA.  In essence, the rule 
provides that, where there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving the issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b).  In determining whether 
the statutory right to the benefit of the doubt applies, a 
determination as to the balance of all the evidence must be 
made.  The benefit of the doubt rule only applies if it is 
found that the evidence is in equipoise.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).  The Board finds that there 
is an approximate balance of positive and negative evidence.  
Under the circumstances, the benefit of the doubt has been 
resolved in the veteran's favor.  38 U.S.C.A. § 5107.  
Accordingly, the Board concludes that a 50 percent evaluation 
is warranted for this disability pursuant to Diagnostic Code 
8515.  

The Board is mindful that the assigned evaluation corresponds 
to severe incomplete paralysis.  The term "incomplete 
paralysis," indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  It bears 
emphasis too that when the involvement is purely sensory, the 
rating should be for mild or, at most, moderate incomplete 
paralysis.  38 C.F.R. § 4.124a (2001).  Nevertheless, it is 
noted that the disability in this instance encompasses muscle 
atrophy, diminished strength and loss of some motor skills.  
Thus, the disability is greater than that which is purely 
sensory.

Nevertheless, the preponderance of the evidence is against an 
evaluation in excess of 50 percent because complete paralysis 
is not shown.  Even accepting Dr. Dr. R.D.U.'s statements at 
face value, complete paralysis is not shown or approximated.  
Moreover, the impact of the disability upon the veteran's 
livelihood as well as daily personal tasks is inherently 
contemplated by the assigned rating for the pertinent 
disability.

Evaluation of the veteran's condition under other Diagnostic 
Codes, such as that for loss of use of the hand, would not be 
more beneficial to the veteran in the absence of such 
symptomatology demonstrating pertinent pathology or a more 
debilitating condition thereunder.

The Board is mindful that the veteran asserts that his 
disability is more severe.  However, his  opinion as to 
medical matters, no matter how sincere, is without probative 
value because he, as a lay person, is not competent to draw 
medical conclusions; such matters require medical expertise.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Right Ankle Injury

The RO's evaluation of the pertinent disability is pursuant 
to Diagnostic Code 5271.

Ankle disabilities are generally evaluated on the basis of 
the level of impairment in the ability to perform range of 
motion.  Marked limitation of motion of the ankle is 
evaluated as 20 percent disabling.  Moderate limitation of 
motion is evaluated as 10 percent disabling.  38 C.F.R. 
§ 4.71a, Code 5271.

Another rating code for consideration is the code for 
ankylosis of the ankle.  If ankylosed in plantar flexion 
between 30 and 40 degrees, or in dorsiflexion, between 0 and 
10 degrees, a 30 percent rating is warranted.  38 C.F.R. § 
4.71a, Diagnostic Code 5270.

Under the Rating Schedule, the rating criteria for evaluating 
traumatic arthritis is set forth at 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Under that diagnostic code, traumatic 
arthritis is to be evaluated as degenerative arthritis under 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 
5003 provides that degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5200 etc.).

The Board recognizes that the disability of the 
musculoskeletal system is primarily the inability due to 
damage or an infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurances.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  Functional impairment due to 
pain must be considered.  38 C.F.R. § 4.59.

The veteran injured his right ankle in service.  In the 
context of the increased rating claim, a computerized 
tomography (CT) afforded in June 1997 of the right lower 
extremity noted a linear lucency in the lateral aspect of the 
calcaneus on bone windows.  There were no other osseous 
lesions or defects noted in the ankle.  The right ankle 
appeared unremarkable without evidence of fracture or 
dislocation.  A bone scan of the right ankle was afforded in 
August 1997.  There was no focus of increased tracer uptake 
seen in the right ankle and there was no evidence of a stress 
fracture in the ankle.  

The veteran was afforded a private disability evaluation in 
October 1997.  The examiner reported right ankle decreased 
range of motion.  The absence of active dorsiflexion on the 
right ankle was noted.  The examiner reported that it set to 
about 140 degrees with decreased pronation and supination.  
There was no motion of the great toe and there was a scar 
medially.  Orthopedic assessment was in pertinent part, 
arthrosis of the right ankle, post traumatic.  

In January 1998, VA outpatient treatment records report 
negative X-rays of the right ankle and knee.

In December 2000, the veteran was afforded a VA examination, 
which, in pertinent part, noted the veteran reporting having 
suffered a fracture of his right ankle and sustaining a nerve 
injury around 1989.  Historically, he underwent a surgery for 
the right ankle with repair of the fracture and nerve damage.  
He reported being left with soreness in the right ankle, 
along with a sensation of coldness which is present 
constantly in his foot and ankle.  He reported swelling in 
his ankle.  Driving was reported as difficult and he reported 
being unable to do so beyond 15 minutes because of pain and 
numbness in his knee and ankle.  Diagnosis was status post 
injury to the right ankle.  In the orthopedic portion of the 
examination afforded on that date, the veteran reported that 
his ankle stayed swollen and numb all the time.  He did not 
wear an ankle brace but reported that he had one and 
occasionally wore it.  The examiner noted that motion stopped 
when pain began.  There was objective evidence of pain on 
motion as well as edema.  There was no effusion.  The 
examiner reported approximately 15 percent additional 
functional impairment during periods of flare-up; flare-ups 
occurred with temperature change and prolonged standing,  
Range of motion of the ankle was dorsiflexion on the right to 
15 degrees and on the left to 19 degrees, plantar flexion on 
the right was to 29 degrees and on the left to 44 degrees.  
Normal dorsiflexion was reported as 0 to 20 degrees and 
plantar flexion of 0 to 45 degrees.  There was no varus or 
valgus angulation of the os calcis.  Diagnosis was post 
fracture degenerative joint disease of the right ankle with 
open arthrotomy of the ankle once.  The examiner commented 
that there was loss of function due to pain.  

The Board has also considered the voluminous submissions from 
Dr. R.D.U. such as correspondence and treatment records.  For 
example, the veteran was assessed with degenerative joint 
disease (DJD) of the right ankle along with obesity in 
September 1999.  However, the Board was unable to identify 
whether that assessment of degenerative joint disease was 
actually supported by X-ray findings.  Nevertheless, the 
matter is for all intents and purposes moot because the 
veteran's ankle disability is already evaluated on the basis 
of limitation of motion.  A separate evaluation for DJD 
would, therefore, be entirely inappropriate and constitute 
pyramiding.  The evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is prohibited.  
38 C.F.R. § 4.14.  A claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.

The Board has considered the veteran's various subjective 
complaints such as soreness, pain and swelling.  The Board 
additionally observes that loss of function appears to have 
been fully reflected in the findings on objective range of 
motion testing.  Even with full consideration of additional 
disability due to flare-ups, the veteran appears to retain 
approximately half of the range of motion of his ankle.  
Therefore, with consideration of the provisions of 38 C.F.R. 
§§ 4.40 and 4.59, the Board finds that the veteran's 
symptomatology equates to no more than marked limitation of 
ankle motion, which merits a 20 percent evaluation.

The Board has also considered evaluating the veteran's 
disability pursuant to alternate criteria.  For example, 
ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury or surgical procedure.  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  A review of clinical 
findings indicates that the veteran could perform range of 
motion testing of the disabled joint.  As such clearly 
establishes that ankylosis is not present, the criteria set 
forth in Diagnostic Code 5270 pertaining to ankylosis are 
inapplicable and cannot serve as the basis for an increased 
rating.  The Board also notes that with impairment of the 
tibia and fibula with malunion and marked ankle disability a 
higher evaluation would be warranted pursuant to Diagnostic 
Code 5262 (30 percent).  However, there is no showing of 
malunion or nonunion of the tibia and fibula, and, therefore, 
the Board does not find that this is a closely analogous 
rating.  See 38 C.F.R. § 4.20.  

Conclusion

It bears additional emphasis that the present level of 
disability is of primary concern where service connection has 
been established and an increase in the disability rating is 
at issue.  See Francisco, supra.

There is no competent evidence of record which indicates that 
the veteran's right hand or ankle has caused marked 
interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care since 1998.  Thus, there is 
no basis for consideration of an extraschedular evaluation 
under the provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  There is nothing in the 
evidence of record to indicate that the application of the 
regular schedular standards is impractical in this case.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996). 



ORDER

Entitlement to increased evaluation for incomplete paralysis 
of the median nerve of the right hand is granted, subject to 
the provisions governing the award of monetary benefits. 

Entitlement to increased evaluation for residuals of a right 
ankle injury is denied. 



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

